Citation Nr: 1811805	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), currently rated 50 percent prior to April 15, 2015, and 70 percent from April 15, 2015 (excluding the period of a temporary 100 percent hospitalization rating pursuant to 38 C.F.R. § 4.29 from September 8, 2015 through January 31, 2016).

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The April 2011 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective February 1, 2011.  During the pendency of the appeal, an October 2012 rating decision assigned a 50 percent initial rating for PTSD, effective from February 1, 2011.  A June 2015 rating decision assigned a 70 percent staged initial rating for PTSD, effective from April 15, 2015.  A June 2016 rating decision assigned a temporary 100 percent hospitalization rating for PTSD, pursuant to 38 C.F.R. § 4.29, effective from September 8, 2015 through January 31, 2016, and a 70 percent rating effective from February 1, 2016.  

A rating decision dated in January 2016 denied entitlement to a TDIU.  The TDIU claim is part and parcel of the appeal for higher initial ratings for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the rating period for consideration of the PTSD issue is from February 1, 2011.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his hearing that he sees a counselor at the Vet Center in Capitola.  A January 2016 treatment note indicated future treatment at the Vet Center in San Jose, California.  Unfortunately, these records have not been associated with the claims file.  Upon remand, they should be requested and added to the record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although VA obtained the Veteran's records from the Social Security Administration (SSA) in December 2015, it appears that these records are incomplete.  The documents obtained from the SSA in December 2015 indicate that the Veteran is not disabled, but the Veteran has asserted both in his hearing and to treatment providers that he is in receipt of disability benefits from the SSA.  More importantly, the Disability Determination and Transmittal references a February 2012 examination by Dr. V. and a November 2011 examination by Dr. B., neither of which is included in the records obtained from the SSA.  Upon remand, an attempt should be made to obtain these missing examination reports, as well as any documents related to an appeal that might explain why the Veteran believes he is receiving SSA disability benefits.  

The claims folder should also be updated to include VA treatment records compiled since May 3, 2106.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A VA examination should also be obtained to determine the functional impairment of all of the Veteran's service-connected disabilities, in connection with the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's treatment from the Vet Centers in Capitola and San Jose.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration (SSA) and request all records related to the Veteran's application for disability benefits not included in the December 2015 transmission, to specifically include any documents related to an appeal, as well as the February 2012 examination report by Dr. V. and the November 2011 examination report by Dr. B., which are both referenced in the Disability Determination and Transmittal.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all treatment records for the Veteran from the VA Palo Alto Health Care System and all associated outpatient clinics dated from May 3, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

4.  Schedule the Veteran for an examination with an appropriate VA clinician.  After reviewing the record and performing any necessary testing, the clinician is asked to assess and describe the functional impact of the Veteran's service-connected disabilities, considered in combination, on specific occupational activity, to include prolonged sitting, standing, walking, concentrating, etc. .  The examiner is to document any reported education and work experience.  The examiner is asked to comment on the ability of the Veteran to function in an occupational environment with the functional impairment due to service-connected disabilities.  The examiner is not to consider the effects of the Veteran's age or non-service-connected disabilities.  A complete rationale must be provided for the opinion(s) expressed.

The Veteran is currently service connected for PTSD, radiculopathy of the right upper extremity, lumbar spine strain, degenerative joint disease of the right knee, tinnitus, degenerative disc disease of the cervical spine, degenerative arthritis of the right shoulder, radiculopathy of the right lower extremity, right ring finger laceration, right knee arthroscopy scar, headaches, radiculopathy of the left upper extremity, and traumatic brain injury.

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




